MARVIN, Judge.
Mr. Hart, who is embroiled in divorce litigation with his wife in Texas, appeals a judgment denying his demands in a rule to show cause against his wife’s parents why they should not be cast for $625 costs incurred by him because of their failure to *1130appear, when subpoenaed, for the purpose of giving depositions.
Appellant erroneously bases his rule on CCP Art. 1473. The sanctions of that article, however, do not apply to a deponent who is not a party or who is not designated to be a deponent by an organization that is a party. Compare Art. 1447.
Appellant’s in-laws are not parties. Hart has no cause of action against them for his expenses caused by their alleged disobedience. CCP Arts. 927, 934. A witness-deponent who disobeys a subpoena for a deposition is subject only to the contempt authority of the court. See CCP Art. 1357 and comment (d) thereunder. Appellant’s in-laws were not cited for contempt.
At appellant’s cost, the judgment denying and dismissing his demands is AFFIRMED.